Citation Nr: 0532282	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a pituitary tumor.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In January 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  In July 2003, the 
Board remanded the case to obtain additional private 
treatment records and Social Security Administration (SSA) 
records.  As the requested development has been completed, no 
further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

A pituitary tumor is unrelated to an injury, disease or 
event, resulting in injury or disease, during service.  


CONCLUSION OF LAW

A pituitary tumor was not incurred in or aggravated by 
service, and service connection as a chronic disease may not 
be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

By letter in October 2001, the RO provided pre-adjudication, 
VCAA notice to the extent that the veteran was informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records, including a medical opinion, or authorize VA 
to obtain the records on his behalf.  After the denial of the 
claim in February 2002 and the Board's July 2003 remand, two 
additional VCAA notices were sent to the veteran in February 
2004 and April 2005, which informed him that VA was seeking 
medical evidence from health-care providers he had identified 
and informed him of the evidence necessary to substantiate 
the claim.  The veteran was also asked to provide any 
evidence he had regarding the claim. 

Since the notice of the evidence needed to substantiate the 
claim and the notice to provide any evidence that pertained 
to the claim did not come before the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  However the 
action of the RO described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  For these reasons, the veteran has 
not been prejudiced by the partial, late timing of the VCAA 
notices.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In its July 2003 remand, the Board 
requested the pathological tissue samples from the surgery in 
1981 from a private health-care provider.  In June 2004, the 
health-care provider asked that the veteran's authorization 
for the release of records be updated.  In September 2004 and 
April 2005, the RO asked the veteran for renewed 
authorization to obtain the tissue samples requested by the 
Board.  No such authorization was received from the veteran.  
As there is otherwise no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  The initial request and the follow-up 
request satisfy the duty to assist in obtaining records not 
in the custody of a Federal agency. 
§ 38 C.F.R. § 3.159(c)(1). 

For the above reasons, no further development is needed to 
ensure VCAA compliance.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service medical records, including the reports of 
entrance and separation examinations, do not contain a 
complaint, finding, or history of a pituitary tumor or other 
pituitary abnormality.  At induction, the veteran's visual 
acuity was 20/30 in the right eye, 20/20 in the left eye.  On 
one occasion in 1970, the veteran complained of that his eyes 
burned after reading for 20 minutes.  The pertinent finding 
was 20/15 uncorrected vision, bilaterally.  At separation, 
visual acuity was 20/20 bilaterally.  

After service, the veteran filed his current claim for VA 
disability compensation in July 2001. 

Private medical records disclose that in January 1981 the 
veteran presented complaints of headaches and blurred vision 
of six months' duration.  It was reported that in July 1980 
the veteran had noted blurring vision and headache and more 
recently in the last six weeks he had noted severe headache 
and marked decrease in vision. The pertinent findings were 
bilateral papilledema, a central scotoma in the left visual 
field, and a superior temporal field defect in the right eye.  
Vision in the right eye was 20/70 and 20/300 in the left eye.  
A CT scan revealed a large pituitary tumor, which was then 
surgically removed.  The pathological diagnosis was cystic 
chromophobe adenoma of the pituitary. 

Records from the Social Security Administration show that the 
veteran was found disabled as of December 1980 due to the 
history of brain stem tumor with brain surgery with damage to 
optic nerve, and statutory blindness.  

In a July 2001 statement, J.L.F., M.D., stated that he 
diagnosed a pituitary tumor in 1981 and that the tumor was 
slow growing and "could" have been present for at least 10 
years.  The physician also stated that, while it was not 
mentioned in the veteran's records, he did receive medical 
treatment for minor headaches in service, and from one can 
infer that the tumor was present during service.  In February 
2002, the physician stated his previous statement was based 
on a medical text, the pathological basis for disease.

In January 2003, the veteran testified that he had headaches 
every two to three weeks in the Navy, and that after service, 
he continued to have headaches, and although the medication 
he was getting over the counter did not work he waited to go 
to a doctor until he had insurance.  

Medical literature submitted by the veteran discloses that 
the visual symptoms of a pituitary tumor include visual field 
loss, color desaturation, diplopia, and optic atrophy, and 
headaches, generally, are not attributable to the direct 
effects of a pituitary tumor. 

Principles Relating to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110.

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran who served for 90 days or more develops a 
chronic disease, including endocrinopathies, such as 
pituitary tumor, to a degree of 10 percent or more within the 
one year period from the date of separation from service, the 
disease may be presumed to have been incurred in service even 
though there is no 


evidence of such disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Analysis

A pituitary tumor was not affirmatively shown to have had 
onset during service, either as a chronic disease, that is, 
by a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time of service, as no pituitary 
abnormality was identified during service, or on the basis of 
continuity of symptomatology, as there is no evidence of 
either visual disturbance or headaches in the interim between 
service and January 1981, including a six month history of 
symptoms, when a pituitary tumor was first documented.  Also, 
a pituitary tumor was not manifested to a compensable degree 
within the one-year presumptive period for a chronic disease 
as the record is completely devoid of evidence of a pituitary 
tumor until 1980 or 1981, almost ten years after service.

The remaining question is whether service connection may be 
granted for a pituitary tumor diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence favorable to the claim consists of the opinion 
of J.L.F., M.D., who stated that a pituitary tumor is a slow 
growing tumor and "could" have been present for at least 10 
years, and that one can draw by inference that a pituitary 
tumor was present during service based on undocumented minor 
headaches during service. 

The Board rejects the physician's opinion for two reasons.  

First on the facts, the record shows that in January 1981 the 
veteran presented with complaints of headache and blurred 
vision of six months' duration.  It was reported that in July 
1980 the veteran had noted blurred vision and headache and 
more recently he had noted a marked decrease in vision and 
severe headache.  The visual disturbances included bilateral 
papilledema, a central scotoma in the left visual field, a 
superior temporal field defect in the right eye, and vision 
in the right eye of 20/70 and of 20/300 in the left eye.  
These findings revealed significant visual pathology, none of 
which was repetitive of the single complaint of eyes burning 
after reading, which was noted during service.  In addition, 
visual acuity during service was 20/20 in each eye on 
separation as opposed to 20/70 in the right eye and 20/300 in 
the left eye in 1981.  Considering all the evidence, 
including that pertinent to service, a pituitary tumor is not 
factually shown to have had onset during service. 

Secondly, J.L.F., M.D., expressed the opinion that since a 
pituitary tumor is a slow growing tumor, it "could" have 
been present for at least 10 years, inferring that the tumor 
was present during service.  In forming his opinion, the 
physician relied on undocumented minor headaches during 
service as reported by history by the veteran.  

According to the medical literature provided by the veteran, 
headaches are a common complaint in patients with a pituitary 
tumor, the record however does not contain any medical 
evidence of the type of headaches the veteran experienced or 
medical evidence of whether the headaches the veteran 
experienced where characteristic of a pituitary tumor.  In 
addition, as previously explained there is a lack of 
continuity of symptomatology between service and the post-
service documentation of a pituitary tumor in 1981. 

Of course, as a tumor "could" have been present for at 
least 10 years, the implication is that the tumor "could 
not" have been present.  The medical opinion is therefore 
equivocal.  In part, it was the equivocal nature of the 
opinion that the Board sought additional evidentiary 
development of the claim in its July 2003 remand, however, 
the additional evidence placed in the record does not support 
the opinion.  And as the evidence requested, the pathological 
specimens and the tumor pathology report, were not in the 
custody of a Federal agency, the veteran was obligated to 
submit the requested evidence himself or authorize VA to 
obtain the evidence, neither of which he has done.  For these 
reasons, the medical opinion is speculative, which is 
insufficient to establish an etiology link to service.  
38 C.F.R. § 3.102; Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992); Obert v. Brown, 5 Vet.App. 30 (1993). 

As for the probative weight of the veteran's statements and 
testimony, where as here, the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the post-service 
diagnosis of a pituitary tumor and service is required to 
support the claim.  The veteran as a lay person is not 
competent to offer a medical opinion and consequently his 
statements and testimony to the extent that he associates the 
post-service diagnosis to service does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 
Therefore, the Board must reject the veteran's statements and 
testimony as favorable evidence linking post-service tumor to 
service

As the Board may consider only independent medical evidence 
to support its findings, the Board concludes that the 
preponderance of the evidence is against the claim that the 
pituitary tumor is related to service, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for pituitary tumor is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


